          Case 1:20-cv-04594-AJN Document 25 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/18/2020


Mehmet Emre Ergin,

                         Plaintiff,
                                                                             20-cv-4594 (AJN)
                 –v–
                                                                                  ORDER
8th Hill Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Initial Pretrial Conference scheduled for September 25, 2020, is adjourned sine die.

       SO ORDERED.


Dated: September 17, 2020                        __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
